Citation Nr: 1627452	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  10-18 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. T.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1973 and from February 2003 to March 2004.  The Veteran's service included service in Kuwait/Iraq in an imminent danger pay area.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In June 2010 the Veteran testified before video conference hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  

In December 2010 the Board denied the Veteran's claim.  The Veteran appealed the decision the United States Court of Appeals for Veterans Claims (Court).  In a June 2012 Memorandum Decision, the Court vacated the Board's decision and remanded the case for readjudication consistent with the instructions outlined in the Memorandum Decision.

In November 2012 the Veteran was notified that the VLJ who conducted the June 2010 video conference hearing was no longer with the Board.  The Veteran was asked if he desired another Board hearing.  The Veteran did not respond.

In May 2013 the Board dismissed the Veteran's claim for entitlement to service connection for PTSD based upon the Veteran's request for the issue to be withdrawn.  The Board recharacterized the issue, as listed above, and remanded for additional development. 

In a statement dated in October 2015 the Veteran's representative reported that the Veteran desired a hearing before the Board.  In April 2016, the Veteran and Dr. T. presented testimony at a hearing before the undersigned.  The transcript of this hearing is associated with the claims file.


FINDING OF FACT

The competent and credible evidence reveals that the Veteran's anxiety disorder was incurred in service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for an anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit  (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder other than PTSD.

Service treatment records reveal a Report of Medical History dated in September 2001 that noted a history of depression.  A private provider note, dated in September 2001 and associated with the service treatment records, indicates that the Veteran had been treated from June 2001 with Zyprexa.  In a January 2003 treatment note the Veteran was reported to be off antidepressants, doing well, and having recovered from situational depression/anxiety.  In February 2004 the Veteran answered that he was not bothered by feeling down, depressed, or hopeless.

Post service the Veteran was diagnosed with generalized anxiety disorder in May 2006.  

The Veteran was afforded a VA medical examination in October 2007.  After examination the Veteran was diagnosed with cognitive disorder not otherwise specified and adjustment disorder with anxiety.  However, the examiner did not provide an opinion regarding the etiology of the diagnosis.

In March 2010 the Veteran was afforded a VA medical examination.  The examiner diagnosed alcohol dependence in full sustained remission.  However, the examiner noted that the Veteran did not meet the criteria for an anxiety disorder or psychiatric disability.  

In a statement dated in February 2013, Dr. C.C. diagnosed the Veteran with generalized anxiety disorder and major depression, recurrent, mild.  The provider rendered the opinion that his current disabling anxiety disorder is directly related to his military service in Kuwait.  

The Veteran has submitted a medical opinion of Dr. T. dated in February 2016.  After review of the claims file and conversations with the Veteran, the provider rendered the opinion that the Veteran suffers from a generalized anxiety disorder related to his time in Kuwait.  The provider noted that it appeared that he was functioning fairly well prior to going to Kuwait.  When he returned, he began to notice that he had changed and was having more difficulty with his memory, ability to concentrate, and irritability as well as intrusive thoughts and other symptoms.  

Entitlement to service connection for anxiety disorder is warranted.  Although the Veteran had a notation of depression and anxiety prior to entering his second period of active duty, prior to this service the depression was noted to have resolved and to have been situational.  The Veteran has been diagnosed with anxiety disorder.  Service records reveal the Veteran served in Kuwait/Iraq in an imminent danger pay area.  Post service the Veteran has been diagnosed with anxiety disorder and private providers have rendered the opinion that the disability is related to his active service.  Thus, entitlement to service connection for anxiety disorder is granted.



	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for anxiety disorder is granted.




___________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


